                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


       TIMOTHY CHATEN,                          *
                                                *
                      Plaintiff,                *
                                                *
                 v.                             *            Civil Action No. PX-19-1165
                                                *
       MARKETSMART LLC, et. al,                 *
                                                *
                      Defendants                *
                                                *
                                             ******

             REPORT AND RECOMMENDATIONS RELATED TO MOTION FOR
              JUDICIAL APPROVAL OF SETTLEMENT AGREEMENT

       This “Report and Recommendations” addresses the motions for judicial approval of a

settlement that were filed by Defendants MarketSmart, LLC and Greg Warner (“Defendants”), and

Plaintiff Timothy Chaten (ECF Nos. 24, 25). Pursuant to 28 U.S.C. § 636, and Local Rule

301.5(b), the Honorable Paula Xinis referred this matter to me to issue a report and make

recommendations (ECF No. 26). I believe that the issues have been fully briefed, and do not

believe that any hearing is necessary. Local Rule 105.6. As set forth more fully below, I

recommend that the Court approve the $12,500 settlement as fair and reasonable, direct the Clerk

of the Court to enter Judgment in that amount, and that the issues related to the reasonableness of

Plaintiff’s counsel’s attorney’s fees be briefed consistent with the Court’s June 25, 2019 Order

(ECF No. 22).


                                        BACKGROUND

       On or about April 22, 2019, Plaintiff filed his First Amended Complaint (“Amended

Complaint”) for unpaid overtime wages. The Amended Complaint alleges violations of: (1) the

overtime provisions of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201 et. seq.; (2) the

                                                    1
overtime provisions of the Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Labor &

Employment Article §3-401 et. seq.; and (3) the Maryland Wage Payment & Collection

Law(“MWPCL”), Md. Code Ann., Labor & Employment Article §3-501 et. seq. According to

the Plaintiff, between on or about March 27, 2017 – March 15, 2019, he worked for Defendants

on a salaried basis, however Defendants “misclassified” him as exempt from the FLSA and

MWHL and, thus, did not pay him overtime wages as required by law. (ECF No. 8).

       On June 5, 2019, Defendants made an Offer of Judgment to Plaintiff, pursuant to Fed.

R.Civ.P. 68, in the amount of $12,500, plus court costs and reasonable attorneys’ fees, both of

which were to be determined by the court. (ECF No. 18-1). On June 18, 2019, Plaintiff accepted

the Offer of Judgement. (ECF No. 18-2).

       On July 8, 2019, Defendants filed their “Motion to Approve Settlement,” and Plaintiff filed

his “Response to Defendants’ Motion to Approve Settlement.” (ECF Nos. 24, 25). According to

the parties, there is no written settlement agreement.

                                           DISCUSSION

       In this Circuit, district courts usually analyze the factors articulated in Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982), when considering whether to

approve of a settlement involving the FLSA. See Saman v. LBDP, Inc., No. DKC 12-1083, 2013

WL 2949047, at **1, 2 (D. Md. June 13, 2013) (citing Lynn’s Food Stores v. U.S., 679 F.2d

1350, 1354 (11th Cir. 1982)); see also Gionfriddo v. Jason Zink, LLC, No.RDB-09-1733, 2012

WL 1077765, at *2(D. Md. Mar. 29, 2012). The courts engage in a two-step process. First, any

settlement must be a “fair and reasonable resolution of a bona fide dispute over [any] FLSA

provisions.” Lynn’s Food Stores v. U.S., 679 F.2d at 1355. The bona fides of a dispute are

established by several factors: 1) the description of the dispute, 2) the description of the



                                                      2
employer’s rationale for disputing the employee’s sought wages, 3) the description of the

employee’s justifications for being entitled to disputed wages, 4) the estimates of hours worked

and applicable wages, and 5) confirmation that the employee was not a subcontractor. See

Saman, 2013 WL 2949047, at *3 (first citing Dees v. Hydrady, Inc., 706 F. Supp. 2d 1227,

1241–42 (M.D. Fla. 2010); and then citing Lomascolo, 2009 WL 3094955, at *16). Second, a

court reviews the terms of a settlement assessing it for fairness and reasonableness.

       A. Bona Fide Dispute

       I have examined the pleadings in this case, as well as the representations made by counsel

in their respective motions for approval of the settlement. I have analyzed the Saman factors

related to the existence of a bona fide dispute. The parties first aver that was a bona fide dispute

as to FLSA liability. Specifically, Plaintiff asserted that he worked several hours of overtime

between March 27, 2017 – March 15, 2019 for which he should have been paid, whereas

Defendants maintained that he was an exempt, salaried employee, therefore, he was not entitled

to such compensation. (ECF No. 24, pp. 2-4). In addition, Defendants dispute that they willfully

violated federal or state law. (Id.). Second, the pleadings provide Plaintiff’s annual salary as well

as his hourly wages during the relevant period, with the Defendants’ calculation that Plaintiff

would be entitled to recover no more than $6,700 in overtime wages. (ECF No. 24, p2).

Third, Plaintiff’s counsel represents that they reviewed door swipe card entry and exit data, as

well as other information, to conclude that Plaintiff should recover $6,374 in unpaid overtime

wages. (ECF No. 25, p. 2). Thus, I find that there was clearly a bona fide dispute about several

issues, including whether and in what amount Plaintiff was entitled to recover unpaid overtime.




                                                      3
       B. Fairness and Reasonableness

       As part of the “fair and reasonableness” analysis, there are several factors that courts

routinely examine, including: (1) the extent of discovery, (2) the stage of the proceedings,

including the complexity, expense, and foreseeable duration of the litigation, (3) the absence of

fraud or collusion in the settlement, (4) the experience of counsel who represented the plaintiffs,

(5) the opinions of counsel, (6) the probability of the plaintiffs’ success on the merits, (7) the

difference between the settlement amount and the potential recovery. See Saman, 2013 WL

2949047, at *3.

       I analyzed the first, second, and sixth factors together. The motions refer to the informal

exchange of some discovery, namely propounding of interrogatories and requests for production

of documents, as well as the production of the door swipe card entry and exit data for Plaintiff

(for the period of March 2017- March 2019). (ECF No. 25, pp. 2-3). Plaintiff’s counsel carefully

evaluated the swipe card data to be able to determine a total of unpaid wages and the amount of

liquidated damages (ECF No. 25, p. 2). The parties state that they decided to settle at an early

stage in the proceedings to avoid having to conduct “additional extensive discovery and

depositions;” so that there would be more financial resources available for settlement. (ECF

Nos. 24, p2; 25, p. 3). In addition, Plaintiff decided to accept the amount offered in light of the

bona fide disputes about liability, and the “uncertain nature of litigation.” (ECF No. 24, p 5).

Regarding the third factor, there is no evidence of fraud or collusion in the settlement; rather, the

agreement appears to have been reached at arms’ length. Indeed, the Plaintiff is not settling any

other claims against the Defendants that has not been raised in the Amended Complaint. (ECF

No. 25, p. 2). Regarding the fourth factor, Plaintiff’s counsel is experienced in the field of FLSA

litigation as evidenced by the filings that were made in this case, including ECF No. 25, which



                                                      4
provides helpful information related to how Plaintiff determined damages. Regarding the fifth

and seventh factors, Plaintiff estimated his recovery to be $6,374 in unpaid overtime wages and

an equal amount in liquidated damages, amounting to $12,748. The offer of judgement is for

$248.00 less than that amount, $12,500, which Plaintiff is willing to accept as settlement of his

FLSA, MWHL, and MWPCL claims. It is of note that “Plaintiff’s acceptance of the offer of

judgment is not intended to be a general release of all claims.” (ECF No. 25, p.2). Moreover, the

offer of judgement includes the separate award of reasonable attorney’s fees and costs, in an

amount to be determined by the Court. Thus, any amount to be awarded in attorney’s fees will

not affect the amount of money that Plaintiff receives. See Gionfriddo v. Jason Zink, LLC,

No.RDB-09-1733, 2012 WL 1077765, at *2(D. Md. Mar. 29, 2012)(FLSA settlement approved

where court had discretion to separately determine the attorney’s fees award). Moreover, the

Plaintiff is receiving his more than 95% of his unpaid overtime wages plus the liquidated

damages penalty without that amount being reduced by attorney’s fees and costs. Compare

Maddrix v. Dize, 153 F.2d 274, 275-76 (4th Cir. 1946)(Plaintiff should receive full wages plus

liquidated damages penalty “without incurring any expense for legal fees or costs.”


                                         CONCLUSION

       In sum, I respectfully recommend that the Court GRANT AND APPROVE the Motion

for Settlement (ECF No. 24). I further recommend as follows:

       1) That the Clerk of the Court enter judgment against Defendants in the amount of

           $12,500;

       2) That the issues related to the reasonableness of costs and attorney’s fees be briefed

           consistent with the Court’s June 25, 2019 Order; to wit, Plaintiff’s petition for

           attorney’s fees and costs will be due 45 days after the Court approves the settlement;


                                                     5
          Defendants’ response thereto is due 30 days after Plaintiff’s petition is filed; and

          Plaintiff’s reply is due 15 days after Defendants’ response is due.



August 26, 2019                                                   /s/
                                                    Gina L. Simms
                                                    United States Magistrate Judge




                                                   6
